Name: 2012/96/EU: Council Decision of 17Ã February 2012 adapting and extending the period of application of the appropriate measures first established by Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  electoral procedure and voting;  political framework;  rights and freedoms;  Africa;  EU finance
 Date Published: 2012-02-18

 18.2.2012 EN Official Journal of the European Union L 47/47 COUNCIL DECISION of 17 February 2012 adapting and extending the period of application of the appropriate measures first established by Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (2012/96/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as first amended in Luxembourg on 25 June 2005 (2), and amended for the second time in Ouagadougou on 23 June 2010 (3), hereinafter referred to as §the ACP-EU Partnership Agreement §, and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (4), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2002/148/EC (5), the consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EU Partnership Agreement were concluded and appropriate measures, as specified in the Annex to that Decision, were taken. Those measures have been extended each year since then. (2) By Council Decision 2011/106/EU (6), the period of application of the measures was extended for a further period of 12 months until 20 February 2012. (3) In the meantime, the creation of the Government of National Unity (GNU) has been recognised as an opportunity to re-establish a constructive relationship between the European Union and Zimbabwe and to support the implementation of its reform programme. (4) While the overall situation has improved, the implementation of political reforms remains slow, and certain essential elements of the ACP-EU Partnership Agreement, to which the GNU had committed in the Global Political Agreement, still need to be implemented. (5) The European Union recognises the efforts made by the Southern African Development Community and South Africa, as facilitators of the Global Political Agreement, to establish an environment conducive to credible elections. The completion of a peaceful referendum on the Constitution would represent an important part of this process, HAS ADOPTED THIS DECISION: Article 1 The measures referred to in the letter annexed to this Decision are hereby maintained as appropriate measures within the meaning of Article 96(2)(c) of the ACP-EU Partnership Agreement. Those measures shall apply for a period of 6 months from 20 February 2012 until 20 August 2012. They shall be kept under constant review and shall be reassessed in light of concrete progress in the implementation of the Global Political Agreement and the preparation of peaceful and credible elections. The letter annexed to this Decision shall be addressed to the President of Zimbabwe, Mr Mugabe, and copied to Prime Minister Tsvangirai and Mr Welshman Ncube. Article 2 This Decision shall enter into force on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 17 February 2012. For the Council The President M. SAREEN (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 209, 11.8.2005, p. 27. (3) OJ L 287, 4.11.2010, p. 3. (4) OJ L 317, 15.12.2000, p. 376. (5) OJ L 50, 21.2.2002, p. 64. (6) OJ L 43, 17.2.2011, p 31. ANNEX LETTER TO THE PRESIDENT OF ZIMBABWE The European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EU Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law form the basis of our relations. By letter of 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EU Partnership Agreement and to take appropriate measures within the meaning of Article 96(2)(c) of that Agreement. By annual letters, the latest one dated 23 February 2011, the European Union informed you of its decisions not to revoke the appropriate measures and to extend their period of application. Since its inception in 2009, progress achieved by the Government of National Unity based on the Global Political Agreement (GPA) has been welcomed by the European Union. The European Union reiterates the great importance it attaches to the political dialogue provided for in Article 8 of the ACP-EU Partnership Agreement, and officially launched at the request of the Government of Zimbabwe at the EU-Zimbabwe Ministerial Troika on 18-19 June 2009 in Brussels. As agreed by both parties, the objective of this political dialogue is to progressively normalise EU-Zimbabwe relations along the implementation of the reforms foreseen in the GPA, paving the way for peaceful and credible elections. As part of its overall re-engagement process, the European Union has taken steps towards easing measures applying to Zimbabwe. Appropriate measures were modified to allow support to institutions and processes related to the implementation of the GPA. The European Union has provided provisional transitional financial assistance in the form of short-term packages. Since then, the European Union has continued supporting the ongoing efforts of the Government of National Unity to implement the GPA, and has welcomed the achievements made in stabilising the economy and restoring basic social services. However, the European Union still awaits progress on several of the political reforms of the GPA, including the constitutional process and reforms needed to create a conducive environment for peaceful and credible elections, as well as progress in the areas of respect for human rights and the rule of law. In this context, the European Union welcomes the facilitation efforts led by the Republic of South Africa and the Southern African Development Community, and the establishment of a roadmap agreed by all parties. The European Union welcomes recent statements made by all Zimbabwean parties against political violence, and remains hopeful that recent social and economic progress will be complemented by political reforms leading to peaceful and credible elections. To further accompany the transitional process, the European Union has decided:  to extend its appropriate measures set out in Council Decisions 2002/148/EC and 2010/97/CFSP for a reduced period of 6 months, thereby reiterating the European Union's willingness to reconsider its position at any time following concrete steps in implementing the Global Political Agreement and in preparing for elections,  to prepare a Country Strategy Paper in the framework of the European Development Fund to be signed and implemented as soon as conditions allow. Meanwhile, the European Union will continue to provide transitional assistance to the economic recovery, social sectors and the implementation of the GPA. All the other measures listed in the Annex to Council Decision 2002/148/EC shall continue to apply without changes. The Council Decision may, if circumstances change, be reviewed at any time prior to 20 August 2012. In the light of the above, the European Union wishes to invite the Government of Zimbabwe to an intensified political dialogue under Article 8 of the ACP-EU Partnership Agreement in order to define further steps towards normalisation of EU-Zimbabwe relations. Against this background, the European Union would welcome the visit of the Zimbabwe Re-engagement Committee to Brussels, which it hopes can be arranged for the near future. Yours faithfully, For the Commission ¦ For the Council ¦